Clarke, Presiding Justice,
dissenting.
The law of this state seeks to effect the intent of the testator in will cases. American Cancer Society v. Estate of Ben J. Massell, 258 Ga. 717 (373 SE2d 741) (1989). The majority opinion invalidates a bequest because a beneficiary attested the will as a witness along with two other witnesses. The absence of the beneficiary’s attestation would not have invalidated the will. I would hold that his attestation is a mere surplusage. Such a holding would attach more importance to the intent of the testator than to the technical niceties of execution of the will. For this reason, I respectfully dissent.